Citation Nr: 1517510	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain.  

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee tendonitis. 

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis.  

4.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 2007 to November 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California.  In that decision, the RO granted service connection for a lumbar strain, left knee tendonitis, and right knee tendonitis and assigned separate 10 percent evaluations for each disability effective from November 26, 2011.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

The Veterans Benefits Management System (VBMS) electronic claims files contains a March 2015 brief, and the Virtual VA file contains additional VA treatment records that were reviewed by the RO in the February 2013 statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in February 2012 in connection with his claims currently on appeal.  Thereafter, the Veteran and his representative essentially alleged that these disabilities had increased in severity since that time.  See, e.g., March 2015 written brief.  The Veteran's VA treatment records also suggest that his disabilities may have worsened.  See, e.g., January 2013 VA treatment record.  Based on the foregoing, the Board finds that a more recent examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar strain, right knee tendonitis, and left knee tendonitis.

Additionally, the record shows that the Veteran is in receipt of treatment from the VA healthcare system.  However, the file does not contain any VA medical records dated after February 2013.  Thus, on remand, all outstanding, relevant VA records should be secured.

Finally, in an August 2013 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective from November 26, 2011.  The Veteran, through his representative, submitted a notice of disagreement in April 2014 in regard to the assigned rating; however, a statement of the case has not been issued.  Therefore, on remand, a statement of the case should be issued, and the Veteran should be afforded an opportunity to submit a substantive appeal.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar strain and his right and left knee tendonitis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to specifically include VA treatment records dated since February 2013.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  He or she should also indicate whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity of his service-connected right and left knee tendonitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities.  In particular, he or she should provide the range of motion of the left and right knees in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage. 
He or she should also address whether the Veteran has recurrent subluxation or lateral instability in either knee, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




